          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 1 of 27




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NAZIR HAMID,                                       Case No. 20-cv-01601-VC
                 Plaintiff,
                                                     FINDINGS OF FACT AND
          v.                                         CONCLUSIONS OF LAW GRANTING
                                                     PLAINTIFF'S MOTION FOR
  METROPOLITAN LIFE INSURANCE                        JUDGMENT AND DENYING
  COMPANY, et al.,                                   DEFENDANTS' CROSS-MOTION
                                                     FOR JUDGMENT
                 Defendants.
                                                     Re: Dkt. Nos. 30, 34

       Nazir Hamid brings this suit under the Employee Retirement Income Security Act based

on Metropolitan Life Insurance’s refusal to pay him short-term disability (STD) and long-term

disability (LTD) income benefits under his employment benefits plan. Hamid applied for STD

and LTD benefits based on chronic pain in his face and head that he says prevents him from

working his job as a mortgage loan officer at Bank of America. His medical records reflect that

his pain began in the early 2000s, that it became increasingly severe around 2016, and that it

became debilitating in 2018, forcing him to stop working in October of that year. Hamid

consulted various specialists, including otolaryngologists, neurologists, allergists, and

rheumatologists. He received many rounds of allergy and Botox injections, tried a range of

medications, and underwent multiple surgical procedures on his sinuses. At the time he stopped

working, and in the months since then, his sinus CT scans, MRI scans, and blood tests have

revealed only mild or no physical abnormalities. Despite this, Hamid continued to report

debilitating face and head pain, and his doctors continued to credit these reports by
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 2 of 27




recommending and implementing new treatments.

       MetLife denied Hamid’s claims on the ground that there was “insufficient clinical

evidence” to prove that he was “disabled” under the terms of the benefits plan. MetLife relied on

the opinions of four “Independent Physician Consultants” who MetLife hired to evaluate

Hamid’s disability, all of whom concluded, based on a paper review of Hamid’s files, that there

was not enough “clinical” or “objective” evidence to substantiate Hamid’s subjective complaints.

       MetLife erred by denying Hamid benefits. First, MetLife improperly conditioned benefits

on the existence of objective evidence, even against the backdrop of Hamid’s consistent and

corroborated reports of chronic pain. Second, MetLife misconstrued Hamid’s lengthy medical

history, failing to credit the numerous objective indicators of pain that did exist, and the

unanimous opinions of Hamid’s doctors that Hamid was disabled. Considering the totality of the

evidence in the record, Hamid has met his burden to prove that persistent medical issues

prevented him from performing his job at Bank of America, and that he is thus entitled to STD

benefits and 24 months of LTD benefits.

                                                  I

       A. Employment History & Benefits Plan

       Hamid worked in the mortgage brokerage industry, and has worked as a mortgage broker

both at his family’s small firm and in larger institutions such as JP Morgan Chase. AR 6453-54.

In 2014, he began working at Bank of America, and was there for almost two years before

leaving to work at another bank. AR 5889. In January 2017, his previous manager at Bank of

America hired him back to the company, and he continued to work there as an Enterprise Retail

Sales Manager until October 2018. AR 6392. In that position, Hamid managed the mortgage

department for eight Bank of America branches, with ten to fifteen employees reporting directly




                                                  2
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 3 of 27




to him. AR 6392. His responsibilities included providing leadership to his reports; recruiting,

hiring, and training new employees; providing marketing direction and strategy; and monitoring

and analyzing financial production success. AR 5639.

        Hamid stopped working on October 1, 2018. AR 6733. Hamid asserts that the

“combination of frequent migraines, persistent pain and pressure in [his] face and head, along

with side effects of medications that include fatigue and mental fogginess” prevented him from

doing his job. AR 6394. Hamid further asserts that although his headache-related health issues

began “somewhere around 2000,” when he began “getting frequent, recurrent sinus infections

with pain and face swelling,” these issues became debilitating in 2018, and he ultimately “wasn’t

able to keep up any more at work.” AR 6392-94.

        At the time Hamid stopped working, he was a participant in the Bank of America Group

Benefits Program (“the plan”), a health and welfare benefit plan providing short-term and long-

term disability benefits. MetLife is the claims administrator for the plan.

        The plan provides STD benefits for up to 26 weeks from the date of a claimant’s

disability. “Disabled” is defined for purposes of STD benefits as an “inability to perform the

essential functions of your occupation, including working your regularly scheduled hours, for

more than seven consecutive calendar days because of a pregnancy, illness, injury, organ

donation, non-elective surgery or hospitalization. Whether an individual is ‘disabled’ and the

date of disability is determined by MetLife and a treating health care provider.” SPD 275.

        The definition of “disabled” is different for purposes of LTD benefits. For these benefits,

a claimant must show that “due to Sickness or as a direct result of accidental injury”:

    •   You are receiving Appropriate Care and Treatment and complying with the requirements
        of such treatment . . . and




                                                 3
           Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 4 of 27




    •   You are unable to earn in the first 24 months of Sickness or accidental injury, more than
        80% of Your Predisability Earnings at Your Own Occupation from any employer in
        Your Local Economy; and
    •   after such period, more than 60% of your Predisability Earnings from any employer in
        Your Local Economy at any gainful occupation for which You are reasonably qualified
        taking into account Your training, education and experience.

AR 7477.

        B. Medical Evidence

        Hamid’s medical history is extensive. His headache-related issues began in the early

2000s, when he started experiencing facial pressure in his forehead and cheeks, nasal congestion,

post-nasal drip, and discolored nasal drainage. AR 5981. Since then, he has consulted over a

dozen doctors, including otolaryngologists (ear, nose, and throat doctors), rheumatologists,

neurologists, an allergist, an infectious disease consultant, and a pain consultant. He has

consistently reported feeling chronic headaches and sinus pain, has been prescribed a host of

different medications, and has undergone multiple surgical procedures.

        One of the doctors Hamid sees most frequently is Safa Nsouli, an allergist who has

treated Hamid since 2015. Hamid consistently reported to Dr. Nsouli suffering from a stuffy

nose, sinus aches, headaches, pressure, and hoarseness, and Dr. Nsouli diagnosed Hamid with

sinusitis, a deviated nasal septum, hypertophic turbinates, nasal polyposis, and polypoid changes.

See, e.g., AR 6132, 6136. Dr. Nsouli began administering allergy shots to Hamid in 2015, and

has continued to administer these shots to Hamid every few weeks for the entire period for which

medical records were provided. See, e.g., AR 6069-6070, 6076-77.

        In 2016, Hamid also consulted with otolaryngologists Lloyd Ford and Randall Wenokur.

In April 2016, Dr. Ford suggested surgical intervention to address Hamid’s years of chronic




                                                 4
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 5 of 27




sinus issues and to fix the physical abnormalities identified in the CT scans of Hamid’s sinuses.1

AR 6260. Hamid then sought a second opinion from Dr. Wenokur, who also noted “significant”

physical abnormalities in Hamid’s sinus CT scans. AR 6254, 6256. After discussing various

treatment options, Hamid decided to first try a “pulmicort/saline rinse,” but when these more

“conservative measures” failed to alleviate the pain, Hamid elected surgery. AR 6256, 6265. On

September 15, 2016, Dr. Wenokur performed five sinus procedures.2 AR 6265. At his first post-

operation check-up a few days after surgery, Hamid reported doing well. AR 6249. In

subsequent visits, on October 6, October 27, and November 8, 2016, Hamid reported that his

headaches and nasal obstruction had returned, that he did not feel relief from his long-term

steroid use, and that he felt the surgery had not really helped. AR 6237-6246. The doctor’s notes

reflect that despite these symptoms, Hamid’s “sinuses look[ed] good” except for some “mild”

and “minimal” abnormalities. AR 6239. By November 2016, Hamid expressed interest in an

additional surgery because he reported continuing to have “issues,” despite the associated risks

Dr. Ford told Hamid surgery would entail. AR 6239-6240.

       In December 2016, Hamid consulted Dr. Sassan Falsafi, a different otolaryngologist who

he had seen a few times before Dr. Wenokur’s surgery. Dr. Falsafi noted that Hamid returned to

see him because he felt Dr. Wenokur’s surgeries “were not successful,” and Hamid reported that

he “continues to feel pressure in his forehead.” AR 6354. Hamid further reported that his “true

postop course experience was masked by Narcotics, so he cannot tell [] if he got any relief from

surgery.” AR 6354. Dr. Falsafi’s treatment plan was to change Hamid’s medication regime,



1
  The abnormalities included “bilateral sinus disease and concha bullosa,” and “significant septal
deviation and enlarged inferior turbinate.” AR 6265.
2
  These included: bilateral endoscopic anterior ethmoidectomy, bilateral endoscopic maxillary
antrostomics, bilateral endoscopic excision of middle turbinate concha bullosa, septoplasty, and
inferior turbinate outfracture and coblation. AR 6265.


                                                5
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 6 of 27




discontinuing some kinds and resuming others. AR 6354.

       Hamid underwent another surgery in March of 2018 with Dr. Jayakar Nayak, an

otolaryngologist at Stanford. Hamid first saw Dr. Nayak in 2010, and returned to him in

November 2017 after the 2016 surgical procedure left him with “persistent [] facial pressure and

pain that did not resolve,” even after 4-5 courses of antibiotics and 1 course of prednisone. AR

5981. After additional rounds of medication did not successfully alleviate Hamid’s symptoms—

in February 2018, Hamid reported headache pain of “6/10 with intermittent 10/10”—and sinus

CT scans showed persistent physical abnormalities, Dr. Nayak suggested surgery. AR 5940-42.

On March 30, 2018, Dr. Nayak performed bilateral partial ethmoidectomies and office-based

bilateral frontal and maxillary sinus balloon sinuplasty. AR 5951. Halfway through the latter

procedure, Hamid experienced severe headache pain, which Dr. Nayak noted “could not be

readily explained” as he had “never had a past patient experience this during or following in-

office balloon sinuplasty.” AR 5952. The pain Hamid reported caused Dr. Nayak to abandon his

plans to perform a third planned procedure. AR 5953.

       When Dr. Nayak followed up with Hamid in the following days, Hamid reported that the

“throbbing pain was severe for several hours post-procedure (10/10),” but subsided later in the

evening to “8/10 severity (both from time and pain medication).” AR 5953. About two weeks

later, in mid-April 2018, Hamid returned to see Dr. Nayak. At the follow-up visit, Hamid

reported “persistent headaches,” as well as facial pressure (eyes and cheeks), nasal obstruction

and discharge, and a lack of smell, despite continued use of saline rinses and medicated nasal

sprays. AR 5971. Dr. Nayak noted that he “still cannot quite explain the nature of why the

balloon office procedure led to so much pain and discomfort,” because he had “performed

between 50-75 of these procedures at Stanford, without an adverse event save bleeding.” AR




                                                6
           Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 7 of 27




5973. Dr. Nayak concluded that “the cause of the pain is still a mystery,” and recommended

interval sinus CT scans to track Hamid’s progress, and a follow-up appointment in 2-3 months.

AR 5973.

       A few months later, in September 2016, Hamid went to see his primary care physician

Dr. Dolores Musco to “help him figure out why he continues to have these problems.” AR 6293.

Dr. Musco noted that Hamid had a “multi-year history of sinus disease and headaches,” which

had involved “Allergy, ENT, and Neurology oversight.” AR 6293. Hamid reported to Dr. Musco

that the allergy shots had not worked, the ENT procedures had been ineffective, he hadn’t been

able to “tolerate” the neurologist’s medication regimen, and he felt “taxed and restless from all

the failed attempts to treat his issues.” AR 6293. Hamid further reported that he continued to

experience headaches, with the “current episode” starting months before, and the problem

occurring “constantly.” AR 6295. Dr. Musco’s assessment of Hamid was that he suffered from

“chronic nonintractable headache, unspecified headache type,” “mixed hyperlipidemia,” “other

fatigue,” “non-seasonal allergic rhinitis due to other allergic trigger,” and “obstructive apnea.”

AR 6297. Dr. Musco noted that she had a “very long 90 minute conversation about how nothing

is being done” on his sinuses, and recommended that he follow up with his neurologists and take

one month off work “to sort this out w/ specialist.” AR 6297.

       Dr. Musco supported a leave of absence from work for Hamid starting on October 1,

2018. AR 6642. On October 16, Dr. Musco submitted an Attending Physician Statement in

support of the medical absence and Hamid’s STD claim, reporting diagnoses of “chronic

headache” and “depression and anxiety,” and listing symptoms of “chronic frontal daily

headache, weekly migraines, [] anxiety, depression, [and] insomnia.” AR 6681. Dr. Musco

initially recommended that Hamid return to work on November 1, 2018; when asked to “list any




                                                  7
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 8 of 27




restrictions to work or activity,” she stated “None, not sure if will be ready to go back to work on

11/1/2018.” AR 6683. Dr. Musco saw Hamid at follow-up appointments in October, November,

and December, at which points Hamid continued to report fatigue and sinus pain and an

“inability to function w/ the chronic headaches.” AR 6309; see generally AR 6298-6313. Dr.

Musco repeatedly pushed back the date that she recommended Hamid return to work, and

Hamid’s medical leave of absence continued through at least March 25, 2020.3 See AR 3692.

       In addition to advising him to stop working, Dr. Musco also referred Hamid to various

specialists. In particular, Dr. Musco noted that Hamid was “likely” suffering from “mixed

headache,” and thus referred him to neurology, which “deals with headache and chronic pain.”

AR 6300. Hamid first met with neurologist Chirag Patel on October 31, 2018. At that visit,

Hamid reported daily headaches “occurring without warning, present to some degree all the

time,” that were “moderate to severe,” with “nausea no vomiting, light and sound sensitivity,”

“some difficulty with concentration,” and “general tiredness.” AR 6224. Hamid further reported

that these headaches had been occurring for over three months, sometimes for over four hours at

a time, and that he had “tried and failed” numerous medications. AR 6228. Dr. Patel diagnosed

Hamid with “chronic migraine without aura, intractable, without status migrainosus,” while also

noting that his “neurologic exam is overall unremarkable.” AR 6227-28. As treatment, Dr. Patel

authorized Botox injections for Hamid’s “chronic migraine,” and administered the first injection

on December 7, 2018. AR 6178, 6228. Hamid reported that the Botox helped for a few days, but



3
  Sometime between July and August of 2019, Dr. Nsouli, Hamid’s allergist, took over for Dr.
Musco as the one authorizing Hamid’s medical leave. Compare AR 5004 (Musco extending
absence) with AR 5002 (Nsouli extending absence). In April 2019, Dr. Nsouli submitted his own
Attending Physician Statement, listing diagnoses of “pansinusitis,” “wheezing,” and “asthma,”
symptoms of “severe headaches, fatigue, shortness of breath,” and a treatment plan of “surgery,
allergy immunotherapy weekly.” AR 5628-29. When asked to note if he had advised Hamid
about when he could return to work, Dr. Nsouli marked “No,” and wrote: “Unknown we will see
if any improvement with time if conditions will improve.” AR 5630.


                                                 8
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 9 of 27




that the daily headaches then returned. AR 6178. Dr. Patel administered additional Botox

injections on March 1 and May 30, 2019. AR 4665. Dr. Patel also ordered an MRI, which was

performed on December 31, 2018 and revealed “no acute intracranial abnormalities.” AR 6182.

       In October 2018, Hamid also saw Dr. Haramandeep Singh—another neurologist—for a

polysomnogram sleep study. Hamid had seen Dr. Singh once before in 2011, at which point Dr.

Singh diagnosed Hamid with mild obstructive sleep apnea, and recommended that he wear an

auto-CPAP mask while sleeping. AR 6360. Hamid later reported that the CPAP did not help him.

AR 6350. The 2018 polysomnogram report revealed a “normal sleep efficiency” without any

“significant obstructive sleep apnea syndrome.” AR 6368. Dr. Singh diagnosed Hamid with

“sleep apnea, unspecified.” AR 6368.

       Dr. Musco also referred Hamid to doctors Sheena Ogando and Raul Romea, specialists in

rheumatology. Over the course of visits in October, December, and January, Hamid reported

headaches, “neck pain/stiffness,” “chronic fatigue,” “brain fog,” and joint stiffness. AR 6319-

6328. In October, Hamid stated his symptoms had “been present for several months” and had

“worsened” after his March 2018 surgery. AR 6319. The rheumatologists conducted multiple lab

tests and joint tests, which were “unremarkable” and revealed “[n]o advanced degenerative

change or acute findings.” AR 6334, 6336. The doctors suggested various changes to Hamid’s

prescription regimen; in January, Hamid reported things were “so far the same.” AR 6238.

       In November 2018, Hamid returned to Dr. Nayak for a six-month follow-up visit after the

March surgery. At the November consult, Hamid reported “worsening/persistent headaches,

occasional neck stiffness, fatigue, facial pain, pain level increases to 8/10, intermittent nasal

discharge, nasal congestion, nasal obstruction, decreased sense of smell[,] [m]ild nasal burning,

nasal dryness, [and] intermittent sense of suffocation that has been reduced via allergy shots




                                                  9
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 10 of 27




intermittently.” AR 5982. Dr. Nayak noted that he had a “lengthy discussion” with Hamid about

these symptoms, but that “with every measure that I have at my disposal, [his] symptoms are far

out of proportion to his exam and objective findings,” and “all of my office-based interventions,

and topical medications, have provided only limited to minimal, short lived benefit.” AR 5984-

85. Dr. Nayak concluded that Hamid’s “persistent facial pain and migraine headaches [] are

likely unrelated to sinuses given essentially clear paranasal sinuses on his most recent CT scan,”

and that instead the “neurological migraine history and allergies may be the major players for

him at this time.” AR 5985. Dr. Nayak thus recommended that Hamid place the “nasal/sinus”

question “on the back burner for now,” and pursue neurology-, allergy-, and Botox-related

treatments for his pain. AR 5985.

       Five days after this visit, Dr. Nayak conducted a multi-hour review comparing Hamid’s

CT scan images from before his 2016 procedure to the ones taken in November 2018. Based on

this analysis of the two CT scans, Dr. Nayak noted three “possible sources[s] of [Hamid’s]

persistent unexplained” headaches, that in “rare” circumstances could cause pain: (a) increased

contact between Hamid’s nasal septum and concha; (b) bilateral superior turbinate concha

bullosae contact with the nasal septum; and (c) persistent left front-ethmoid air cells in contact

with the septum and with mild surrounding rims of opacification. AR 5985-89.

       In December 2018, Hamid visited a different otolaryngologist—Dr. Karen Fong. Dr.

Fong had seen Hamid in 2015, but had not evaluated him since then. At the 2018 appointment,

Hamid reported symptoms of face pressure, nasal congestion, post-nasal drip, nasal drainage, and

“constant . . . pressure/pain with burning sensation.” AR 6341. Hamid further stated that his

previous medication treatments (including nasal sprays/rinses, steroids, antibiotic therapies,

prednisone courses, etc.) and current sinus medication regime provided “minimal relief.” AR




                                                 10
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 11 of 27




6341. Dr. Fong conducted an endoscopy and reviewed Hamid’s November 2018 CT scans,

stating that “none of those findings appear to correlate with his significant nasal and [headache]

symptoms.” AR 6347. Dr. Fong advised Hamid to continue with his allergy and migraine

management, and follow up with his other treating physicians, especially Dr. Nayak. AR 6347.

       Hamid returned to see Dr. Nayak in February and July of 2019. At the July visit, Hamid

reported that he continued to experience “facial pain,” “frontal and eye pain, [an inability] to

breath [sic] through nose, fatigue, nasal discharge, nasal congestion, [and] decreased sense of

smell.” AR 4657. Hamid further reported that his medication provided him “relief for [a] couple

of hours and then the symptoms return.” AR 4657. Dr. Nayak treated Hamid with a steroid

injection in Hamid’s sinuses. AR 4658. Dr. Nayak’s “plan” for future treatment noted possible

additional future sinus injections, and a sinus surgery in September/October 2019. AR 4658.

       In the first half of 2019, Hamid also consulted two new specialists. First, he met with Dr.

Bakul Roy, an infectious disease expert. Dr. Roy conducted a range of blood tests and

immunodeficiency tests, all of which showed normal results. See AR 4692. Second, Hamid met

with Dr. Richard Shinaman, a pain consultant. Dr. Shinaman noted that Hamid reported

“moderate to severe” pain that is “chronic in nature” and present “much of the time.” AR 4699.

Dr. Shinaman also noted that Hamid seemed “very educated about the evolution of chronic pain

syndrome,” and expressed a desire “to pursue more comprehensive multidisciplinary pain

relieving treatments in an effort to decrease overall pain and human suffering.” AR 4700. Dr.

Shinaman and Hamid discussed a range of possible pain care management techniques, including

opioids, blocks, medication infusion trials, non-medication alternatives, and lifestyle changes;

Dr. Shinaman stated that Hamid “seems reluctant to do much besides take the medication at this

point due to reporting a ‘fear of complications.’” AR 4704-05.




                                                 11
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 12 of 27




       In the latter half of 2019, Hamid returned to Dr. Nayak. Hamid’s CT sinus scans, EKG

stress tests, and other lab reports all returned normal, despite Hamid continuing to report nasal

pain and headaches. AR 4049-4060. Dr. Nayak recommended additional sinus surgery, which

Hamid said he would consider. AR 4060.

       Hamid also continued to see Dr. Patel (in neurology) during the latter half of 2019. By

August, Hamid had already received three Botox injection treatments, and while he reported

“some relief,” Hamid was not sure whether it was caused by the Botox or the Percocet he had

recently started taking. AR 4067. Hamid also continued to report headache symptoms, including

“nausea no vomiting, light and sound sensitivity.” AR 4067. Dr. Patel continued to diagnose him

with “chronic migraine without aura, intractable, without status migrainosus,” and noted that his

“neurologic exam” and MRI results were still “unremarkable.” AR 4072. Dr. Patel recommended

considering other treatments besides Botox, given that Hamid was unsure if the injections were

helping, but Hamid stated he wanted to try one more time, in part because he was considering

sinus surgery and didn’t want to “cloud the picture” with other new medications. AR 4072.

       Hamid had his third sinus surgery—involving 9 different procedures—with Dr. Nayak on

December 26, 2019.4 Dr. Nayak described the “goal” of this surgery as “provid[ing] normal

sinus anatomy/drainage pathways and nasal breathing to either improve facial pain or further

understand etiology of facial pain.” AR 355. Immediately after the procedure, Hamid reported

“uncontrolled left frontal pain”—pain he described as “10/10” and “disabling”—that was not

alleviated by either hydromorphone or fentanyl. AR 346. The doctors decided to keep him in the



4
  The procedures included (1) bilateral maxillary antrostomies with tissue removal; (2) bilateral
total ethmoidectomies; (3) bilateral sphenoidotomies with tissue removal; (4) bilateral frontal
sinusotomies; (5) endoscopic septoplasty; (6) bilateral inferior turbinate submucosal reductions;
(7) bilateral lysis of intranasal synechiae; (8) bilateral resection concha bullosae; (9) computer-
assisted, intraoperative, extradural navigation. AR 354.


                                                 12
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 13 of 27




hospital for observation, gave him an overnight ketamine infusion, and prescribed opioids, which

Hamid said did not help his headache and had “side effects of fogginess” and “tiredness.” AR

346. By the next day, Hamid’s vital signs were stable and the ketamine infusion was stopped; he

was discharged “with no pending issues or concerns.” AR 348. At his post-operation visit a few

days later, Hamid was noted to be “doing well post operatively” but “still dealing with facial

pain component.” AR 421. Hamid was prescribed medication and rinses, including Percocet, and

was referred to a chronic pain clinic “regarding intranasal ketamine as a long-term option.” AR

421. The last medical reports included in the record are from this January 2020 post-operation

visit.

         C. Social Security Administration Determination

         In August 2019, the Social Security Administration (“SSA”) approved Hamid’s request

for Social Security Disability Insurance based on the alleged disability of “migraines” and more

or less the same medical records Hamid submitted to MetLife in support of his claims for STD

and LTD benefits. See AR 3670. There is no reasoned decision by an Administrative Law Judge

explaining the SSA grant; the entirety of the decision is contained in a one-page report from an

SSA medical consultant. The medical consultant found that the evidence showed that Hamid

suffered from “daily moderate to severe [headaches], associated with fatigue, nausea,

photophobia [light sensitivity] and phonophobia [sound sensitivity]”; that Hamid had undergone

various treatments over the years with “minimal improvements in symptoms”; and that Hamid

was “[u]nable to function when having [headache] episodes.” AR 3670. The medical consultant

described Hamid’s impairment as “[m]igraines occurring at least once weekly despite adherence

to treatment for at least three months,” with “significant interference with activity during the

day.” AR 3670.




                                                 13
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 14 of 27




       D. Claims Process

       Hamid submitted a claim for STD benefits in October 2018 based solely on Dr. Musco’s

October 2018 medical records diagnosing Hamid with “chronic headache” and “depression and

anxiety.” AR 6681. After the STD claim was denied in late October, Hamid, then proceeding

with counsel, appealed the STD claim decision and submitted a claim for LTD benefits. AR

6424. On his LTD application, Hamid listed his conditions as “severe migraines that cause

extreme fogginess, difficulty concentrating, memory loss, allergies that cause flaring & swelling

of face, [and] sinus pain.” AR 6440. MetLife denied the LTD claim, and Hamid appealed. AR

4952, 5578.

       Dr. John Del Valle, MetLife’s medical director, was the first doctor employed by MetLife

to reject Hamid’s disability claim.5 He concluded there was “insufficient evidence substantiating

the presence of a condition that would have physically precluded [Hamid’s] work capacity

during the period in question.” AR 5842. Dr. Del Valle “noted and appreciated” Hamid’s

“symptoms and claims of disability,” but opined that “the reported symptoms are subjective with

no clear evidence to substantiate a severity that would have hindered [Hamid’s] work capacity

during the period in question.” AR 5842.

       To further assist it in evaluating Hamid’s claims, MetLife also hired numerous

“Independent Physician Consultants,” all of whom conducted a paper review of Hamid’s medical

records and also concluded that Hamid failed to qualify as “disabled.” David Burke and Hootan

Zandifar, a neurologist and otolaryngologist, respectively, were two of the primary consultants.

Dr. Burke opined that Hamid’s headaches “are not debilitating resulting in functional



5
 Dr. Del Valle incorrectly used the female pronoun when describing Hamid, which may be
partly because some of Dr. Musco’s records also incorrectly used female pronouns. See, e.g., AR
6295.


                                               14
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 15 of 27




impairment,” as “[f]atigue is a very generalized subjective term with no corresponding clinical

deficit” and “there is no neurological abnormality to limit the claimant’s functioning.” AR 5590.

Dr. Burke further stated that Hamid’s “fatigue and concentration symptoms are subjective with

no established physical or cognitive deficit.” AR 5591. Dr. Burke reiterated these initial

conclusions in three subsequent addendum reports, each conducted after Hamid submitted

updated medical records, stating, for example, that “there is no single clinical abnormality to

concur with [Hamid’s] symptoms and reported difficulties”; that “[r]eports of those around the

claimant support a subjective burden but lack the clinical documentation to support actual

restriction”; that “there is no documented indicators of disease severity to preclude activity

status”; and that “[s]ymptoms appear out of proportion and [are] conflicting with the work-up

and clinical findings.” AR 86, 3937, 3943.

       Dr. Zandifar evaluated Hamid’s records from an otolaryngology perspective. He opined

that Hamid “has subjective symptoms with no clear evidence to substantiate a severity that

would have hindered work capacity,” and that Hamid’s “examination findings were not

significant.” AR 73-74. Dr. Zandifar further concluded that Hamid’s “extensive symptoms

ha[ve] no basis from an [ear, nose, throat] related etiology/condition.” AR 75. Like Dr. Burke,

Dr. Zandifar reiterated these opinions in subsequent addendum reports prepared in response to

new records submitted by Hamid, stating, for example, that although Hamid reports symptoms

“that subjectively renders him unable to work, I am unable to find support for a physically

impairing condition” based on the normal CT scans and lab tests. AR 93.

       MetLife also solicited an opinion from Dr. Leonard Sonne, a pulmonologist. Dr. Sonne

stated that “there is no objective documentation of any internal medicine restriction, limitation,

or impairment,” and observed that Hamid was “able to attend multiple provider office visits and




                                                 15
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 16 of 27




give a detailed medical history.” AR 5458. Dr. Sonne echoed these same sentiments in two

subsequent reports, again concluding that Hamid had no “objective documentation” of internal

medicine or pulmonology impairments, as his “examinations” and EKG/stress tests were clear

and normal. AR 3948; see also AR 5056.

       Finally, MetLife hired Dr. Rafid Fadul, who specializes in internal medicine and

pulmonology, to review Hamid’s file.6 Dr. Fadul concluded that the “medical information does

not support any evidence” of physical limitations, as Hamid’s recent physical sinus examinations

were “benign,” “there were no significant sinus abnormalities,” and his sporadic follow-ups with

Dr. Nayak “indicat[ed] that frequent treatment is not required.” AR 43-44. Dr. Fadul reiterated

these conclusions in addendum reports submitted after reviewing Hamid’s January 2020 medical

records, noting that “there is no documented pulmonary/[internal medicine] associated

impairment,” and that Hamid’s labs and X-rays were “normal.” AR 45-46.7

       Hamid informed MetLife of the SSA’s decision and sent it the full SSA file in mid-

November 2019. AR 3669. About one month later, and after Hamid’s lawyer inquired about the

status of his claims appeals, an internal MetLife email noted the need for additional review of

Hamid’s records, stating they “cannot just ignore the SSA medical file.” AR 1249, 1256.

MetLife’s consultants then reviewed Hamid’s SSA file; none changed their earlier




6
  Dr. Fadul reported talking to Dr. Musco, Hamid’s primary care physician, on December 23,
2019. According to Dr. Fadul, Dr. Musco stated that Hamid had “no restrictions and limitations
from her standpoint.” AR 44. This report prompted Hamid to submit a declaration to MetLife
stating that his last appointment with Dr. Musco was in July 2019, and that he was no longer
under her care. AR 60. Hamid further stated that at “most” of his appointments with Dr. Musco
he would meet with a nurse practitioner instead of with Dr. Musco herself, and that he and Dr.
Musco had developed personal conflicts after Hamid tried to find a different primary care doctor.
AR 60.
7
  In addition, MetLife asked a psychologist, Dr. Sarah Sicher, to review Hamid’s medical
records. She concluded that Hamid’s medical history did not support psychiatric functional
impairment. AR 3949-3952.


                                                16
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 17 of 27




determinations that Hamid did not qualify as “disabled” based on these reviews. See, e.g., AR

86-90.

         In addition to the SSA decision and the medical records summarized above, Hamid

submitted other evidence as part of the claims appeals process. First, some of Hamid’s treating

physicians wrote letters in support of his claims. Dr. Nsouli, Hamid’s allergist, submitted two

letters, one in March 2019 and one in August 2019. In the first letter, Dr. Nsouli described the

weekly allergy immunotherapy injections he administered to Hamid and Hamid’s compliance

with these ongoing treatments. AR 6402-04. Dr. Nsouli stated that Hamid’s “only goal was to get

better in order to be able to work” and that there was no reason to believe Hamid was

“magnifying the extent of his symptoms.” AR 6404. Dr. Nsouli also asserted that it would be

“difficult” for Hamid to return to work because of “all the symptoms described” and “all [the]

treatments necessary[,] including many side effects of some prescribed pharmacological agents.”

AR 6404. In the second letter, Dr. Nsouli noted that Hamid had agreed to receive a “rush dose”

of allergy immunotherapy to try and accelerate his treatment, and that this caused “serious local

and systemic anaphylactic reactions.” AR 4976. Hamid submitted photos showing the rash’s

spread across his face, neck, chest, arms, and back. AR 4968-4972. In the second letter, Dr.

Nsouli also reiterated that Hamid is a “compliant patient” whose “only goal is to get better.” AR

4976.

         Dr. Nayak also wrote a letter in support of Hamid’s appeals. AR 5884. Dr. Nayak stated

that “[d]espite [surgical] interventions, and numerous medical therapies, such as rinses, sprays,

and Neurology consults, [Hamid] continues to suffer from unexplained and debilitating facial

pain and headaches.” AR 5886. Dr. Nayak also stated that Hamid’s “symptoms remain far out of

proportion to his exam and imaging,” but that Hamid is “unable to work on a full-time basis with




                                                17
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 18 of 27




his current symptoms and need for frequent medical appointments.” AR 5886-87. Dr. Nayak

concluded: “I have no reason to believe that Mr. Hamid is magnifying the extent of his

symptoms for secondary gain. He is precisely the type of patient who would benefit from short

disability to alleviate the burden to his wife and family at this challenging time.” AR 5887.

       Dr. Romea, Hamid’s rheumatologist, was the last doctor to write a letter in support. In his

letter, Dr. Romea wrote: “I do not think [Hamid] is a malingerer, and his impairments, being

highly subjective, naturally could not be quantified on an exam. In short, THE ABSENCE OF

PHYSICAL FINDINGS CANNOT BE USED AS EVIDENCE THAT HE IS NOT DISABLED

FROM HIS USUAL OCCUPATION.” AR 5635 (emphasis in original).

       Hamid also hired Dr. Robert Weinmann to conduct an “Independent Medical Evaluation”

in March 2019 to support his claims. Dr. Weinmann evaluated Hamid in person, at which time

Hamid reported that “his main debilitating symptom . . . is headache . . . always present albeit

variable in intensity,” and that headaches and “sinus pressure” are “constant, i.e., present over

90% of the time.” AR 6375. Hamid also reported that his symptoms are “relieved best by

percocet but only on a short-term basis,” and are relieved to a lesser degree by other opioids. AR

6375. Dr. Weinmann reviewed Hamid’s medical records from recent years and opined that the

“evidence in this case favors a combined headache syndrome with Rhinogenic or Sinus

Headache [] and Chronic Migraine [] as chief causative factors of disability.” AR 6377. Dr.

Weinmann further stated that Hamid “can’t be depended on for normal work hours because of

overriding pain and headache that is often not predictable,” and that Hamid’s “subjective

complaints are credible and in line with the objective findings.” AR 6377. Dr. Weinmann

concluded that Hamid “should continue current treatment protocol with Drs. Nayak and Patel.

He is not ready to return to his usual and customary job or for trial employment. He meets the




                                                 18
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 19 of 27




criteria for disability classification.” AR 6378.

         Hamid also submitted declarations from family members and co-workers, including from

his wife, siblings (both of whom had worked with Hamid), cousin, sister-in-law, former co-

worker at Chase bank, and manager at Bank of America. AR 6380, 6382, 6385, 6388, 5888,

4757, 4909. All relayed the same basic message: that Hamid was an active, energetic, and hard-

working man before his headaches became severe; that the change in his personality and habits

after he began experiencing more pain was noticeable; and that he would be working again if he

could.

         Finally, Hamid himself submitted multiple declarations describing his headache

symptoms and the unsuccessful attempts to improve these symptoms through medications,

treatments, and surgeries, along with photos of his swollen face and eyes. AR 4962-4972, 6392-

6395. Hamid declared that his health issues “have not only made it impossible for me to work a

regular full-time schedule at my job, but have also interfered with my ability [to] participate in

normal life activities,” such as playing with his children and going to the gym. AR 6394-95.

         In February 2020, MetLife informed Hamid that it was upholding the denials of STD and

LTD benefits based on its conclusion that Hamid did not suffer a “disability” within the meaning

of either claim. AR 19-22, 26-33. MetLife asserted, with respect to both claims, that, “[a]s

detailed above by four [Independent Physician Consultants], there is insufficient clinical

evidence to support physical or psychology functional restrictions and limitations preventing

work as of October 1, 2018.” AR 21, 32.8

                                                    II




8
 MetLife’s appeals decisions rely only on the opinions of four of the consultants it hired: Drs.
Zandifar, Burke, Fadul, and Sicher.


                                                    19
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 20 of 27




       A. Standard of Review

       The default standard of review by which a court reviews a denial of ERISA benefits is de

novo. See Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 673 (9th Cir. 2011).

Throughout this litigation, with one fleeting exception noted below, the parties have agreed that

de novo review applies to both the denial of STD and LTD benefits. See Dkt. No. 22. “When

conducting a de novo review of the record, the court does not give deference to the claim

administrator’s decision, but rather determines in the first instance if the claimant has adequately

established that he or she is disabled under the terms of the plan.” Muniz v. Amec Construction

Management, Inc., 623 F.3d 1290, 1296 (9th Cir. 2010). Hamid, as the claimant, bears the

burden of showing that he is disabled. See id. at 1294.

       A footnote in MetLife’s initial brief tepidly suggests, for the first time, that the denial of

STD benefits be reviewed only for abuse of discretion. MetLife made no further mention of this,

either in its second brief or at the hearing. It has thus waived any argument that abuse of

discretion review applies. See Recycle for Change v. City of Oakland, 856 F.3d 666, 673 (9th

Cir. 2017). And in any event, MetLife’s denial of STD benefits would constitute an abuse of

discretion for the same reasons that it fails de novo review: MetLife rejected Hamid’s consistent

reports of pain, corroborated and credited by his treating physicians, based on the opinion of

hired consultants—who never met Hamid in person—that insufficient objective evidence

substantiated his pain, and without grappling with the contrary conclusion reached by the Social

Security Administration on the same medical record. See Demer v. IBM Corporation LTD Plan,

835 F.3d 893, 905-06 (9th Cir. 2016); Salomaa, 642 F.3d at 676; Montour v. Hartford Life &

Accident Insurance Co., 588 F.3d 623, 634-36 (9th Cir. 2009).

       B. Benefits Decisions




                                                 20
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 21 of 27




       This case turns on whether Hamid can show that the subjective symptoms he claims to

suffer rise to the level of a “disability” within the meaning of the plan. The consultants whose

reports MetLife relied upon to deny Hamid benefits all concluded that Hamid was not “disabled”

because there was a lack of “objective,” “clinical” and “exam” findings that sufficiently reflected

the pain Hamid reported experiencing. MetLife emphasized these opinions in its letters

upholding the denial of STD and LTD benefits, asserting that there was “insufficient clinical

evidence to support physical” disability. AR 21, 32.

       In the context of Hamid’s prolonged and consistently documented reports of chronic pain

and headache symptoms, MetLife was wrong to insist on “objective” and “clinical” evidence as a

prerequisite for disability benefits. In some cases, “‘the lack of objective physical findings’ is

insufficient to justify denial of disability benefits.” Nagy v. Group Long Term Disability Plan,

183 F. Supp. 3d 1015, 1028 (N.D. Cal. 2016) (quoting Salomaa, 642 F.3d at 669). This is

because “[m]any medical conditions depend for their diagnosis on patient reports of pain or other

symptoms, and some cannot be objectively established,” meaning that a company cannot

“condition coverage on proof by objective indicators.” Salomaa, 642 F.3d at 678; see also

Montour, 588 F.3d at 635. Chronic headache and migraine pain of the kind Hamid reports is

precisely the kind of medical condition that is difficult to quantify through lab reports and

imaging scans. See Holmgren v. Sun Life & Health Insurance Co., 354 F. Supp. 3d 1018, 1028

(N.D. Cal. 2018) (citing Cruz-Baca v. Edison International Long Term Disability Plan, 708 F.

App’x 313, 315 (9th Cir. 2017) (“Pain is an inherently subjective condition.”)). Yet MetLife (and

its consultants) hinged the disability determination on the lack of these “objective” tests—they

focused exclusively on the “normal” readings of Hamid’s CT scans, blood tests, and MRIs, and

“essentially disregarded [his] complains of severe pain, which . . . have persisted over an




                                                 21
          Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 22 of 27




extended period of time.” Shaikh v. Aetna Life Insurance Co., 445 F. Supp. 3d 1, 5 (N.D. Cal.

2020).

         Now that they are in litigation, the defendants admit that ailments such as migraines are

difficult to prove via “objective” evidence. They argue instead that Hamid does not actually

suffer from migraines. They say he suffers from sinus and allergy issues (which are more readily

quantified by objective tests), and that he only started invoking the term “migraine” in October

2018—after he submitted his benefits claims and hired a lawyer—in a strategic attempt to make

his disability claims more compelling. But that is false. The record shows that Hamid used the

term “migraine” and was diagnosed with “migraines” before submitting his STD claim in

October 2018. Dr. Falsafi’s notes from a May 2016 visit state that Hamid has a past medical

history of “migraine headaches.” Dr. Musco’s notes from a September 2018 visit reflect a

diagnosis of “chronic mixed headache syndrome,” which is a combination of migraines and

muscle contractions. And Dr. Patel’s notes from an October 2018 visit state that Hamid had

previously been diagnosed by a doctor at Stanford with “intractable chronic migraine” and had

tried “several medications” as treatment. AR 4477, 4549, 6203.

         Moreover, Hamid’s medical history does not reflect a calculated shift from describing

symptoms as “headaches” to describing them as “migraines” in an attempt to game the system;

rather, it reflects a years-long and frustrating attempt to figure out the causes of and possible

solutions to his incessant discomfort. Hamid consistently reported experiencing moderate to

severe pain and pressure in his face and head. Given his lack of medical training and experience,

it is unsurprising that the exact terminology he used to describe this pain varied over time,

especially as the diagnoses he was given by his doctors also varied over time. For example, Dr.

Nayak, an experienced otolaryngologist at Stanford, opined in February 2018 that Hamid’s




                                                 22
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 23 of 27




“sinuses (and not a neurogenic issue or migraines)” were the main cause of his headaches. AR

5943. After the sinus procedure that Dr. Nayak performed in March of that year failed to provide

Hamid long-term relief—and in fact exacerbated Hamid’s reported pain—Dr. Nayak changed his

diagnosis and opined in November 2018 that Hamid’s headaches “are likely unrelated to

sinuses” and “that instead his neurological migraine history and allergies may be the major

players for him.” AR 5985. If Hamid’s doctors had this sort of evolving understanding of the

cause of Hamid’s pain based on the varying success of attempted treatments, Hamid himself can

hardly be faulted for describing his pain in a similarly evolving way.

       Presumably MetLife is now flailing about to find credibility problems with Hamid

because it knows that its medical consultants were wrong to assume, simply from the absence of

clinical evidence, that Hamid was exaggerating his symptoms. But not a single one of Hamid’s

many treating doctors ever hinted that they thought Hamid was fabricating his pain; to the

contrary, his doctors continued to credit his reported symptoms by recommending and

implementing new treatment options, including relatively drastic ones such as surgery and

opioids. Drs. Nsouli, Nayak, and Romea also each wrote letters to MetLife in support of Hamid’s

claims emphasizing their belief that Hamid was not inventing or exaggerating his symptoms. See

AR 5635, 5886-87, 6402. Hamid’s family members and co-workers, including his manager at

Bank of America, similarly submitted declarations corroborating Hamid’s reports of pain. It is

true that Hamid’s medical tests came back mostly normal, with CT scans of his sinuses showing

only mild abnormalities, and his blood and MRI tests revealing no detectable issues. As Dr.

Nayak put it, Hamid’s symptoms were “far out of proportion to his exam and objective

findings.” AR 5985. But even with this assessment, Dr. Nayak never questioned the veracity of

Hamid’s reported pain. In fact, he continued recommending different treatments, including an




                                                23
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 24 of 27




additional surgical procedure, and continued to pursue the “goal” of “further understand[ing]

[the] etiology of [Hamid’s] facial pain.” AR 355. There is thus nothing in the record to suggest

that Hamid was lying about his symptoms, and significant evidence to suggest that he was not.

See Demer, 835 F.3d at 905.

       Indeed, MetLife’s consultants—the only people to question whether Hamid’s reported

symptoms were real—were also the only people to not evaluate him in person. They merely

conducted a paper review of his medical records. In ERISA cases, the opinions of treating

physicians are not entitled to special deference, but as compared to physicians who conduct only

paper reviews, treating physicians are far better positioned to assess a claimant’s credibility, and

“one would expect any doubts as to whether [Hamid] in fact suffered the pain he alleged . . .

would be reflected in the medical records.” Shaikh, 445 F. Supp. 3d at 6. The fact that Hamid’s

treating physicians uniformly concluded he was credible and disabled is thus strong evidence in

his favor, even against the uniform conclusions of MetLife’s consultants that he was not. See

Salomaa, 642 F.3d at 676; Lavino v. Metropolitan Life Insurance Co., 779 F. Supp. 2d 1095,

1112-13 (C.D. Cal. 2011).

       Moreover, there are indeed objective indications that Hamid was disabled beyond just his

self-reported symptoms. Most saliently, his medical records show that in the months before and

after he stopped working he pursued a full-fledged, multi-faceted attempt to alleviate his pain

through a range of treatment options, including evaluation by a pain management consultant and

a variety of specialists in the fields of neurology, otolaryngology, rheumatology, and infectious

disease; receiving Botox injections and an accelerated round of allergy injections (the latter of

which caused severe allergic reactions); and undergoing two surgical sinus procedures (in March

2018 and December 2019), both of which caused extreme pain and discomfort. This itself is




                                                 24
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 25 of 27




objective evidence of Hamid’s disability. Cf. Montour, 588 F.3d at 635 (holding medical records

suggesting claimant “had not recently engaged in any pain treatment programs” constituted

“objective” evidence supporting denial of benefits); see also Holmgren, 354 F. Supp. 3d at 1029

(finding it telling that “plaintiff sought treatment for his pain at least as early as 2008 and

continued to seek a firm diagnosis and treatment throughout his disability application and appeal,

including three invasive surgical operations”). In addition, Hamid was prescribed numerous

powerful drugs, including various opioids and ketamine, which also constitutes objective

evidence of Hamid’s impairment. Cf. Montour, 588 F.3d at 635 (holding pharmacy records

indicating claimant was using “limited and relatively mild pain medication” constituted

“objective” evidence supporting claim administrator’s determination that claimant was not

disabled); see also Demer, 835 F.3d at 905.

       It is also notable that the SSA granted Hamid Social Security Disability Insurance on

essentially the same medical record, and separately notable that MetLife did not engage with this

decision in any meaningful way. In the ERISA context, Social Security disability awards “do not

bind plan administrators” and merely constitute “evidence” of disability. Salomaa, 642 F.3d at

679. But “[o]rdinarily, a proper acknowledgement of a contrary SSA disability determination

would entail comparing and contrasting not just the definitions employed but also the medical

evidence upon which the decisionmakers relied.” Montour, 588 F.3d at 636. A failure to “grapple

with the SSA’s contrary disability determination”—such as by “articulat[ing] why the SSA

might have reached a different conclusion”—thus “raises questions about whether an adverse

benefits determination was ‘the product of a principled and deliberate reasoning process.’” Id. at

635 (quoting Glenn v. Metropolitan Life Insurance Co., 461 F.3d 660, 674 (6th Cir. 2006), aff’d

554 U.S. 105 (2008)). MetLife’s cursory treatment of the SSA decision in Hamid’s case thus




                                                  25
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 26 of 27




further undermines its finding of no disability. In its letters upholding the denial of benefits,

MetLife briefly acknowledges the SSA decision, stating that it is “based on different standards

than the Plan,” and then asserts that its “review, that included four Board Certified [Independent

Physician Consultants], who review the clinical evidence provided[,] found there was

insufficient clinical findings to support” disability. AR 21, 31. This purported explanation offers

nothing of substance. First, as discussed, the assertion that the record lacked “clinical evidence”

was both an improper ground for denying benefits and simply not true. Moreover, the MetLife

consultants’ review of Hamid’s SSA file seemed to be little more than a check-the-box

afterthought. Nearly a month after Hamid submitted the SSA file, and after Hamid’s lawyer

inquired about the status of his prolonged benefits appeal, MetLife (rightly) noted that it could

not “just ignore” the SSA file, and asked its consultants to look at it—their reports merely state

that they “reviewed” the SSA file and that it contained no new information that changed their

previous findings of no disability. AR 86-87, 88-89, 1249, 1256. No further analysis or

comparison was offered.

       Considering the totality of the evidence in the record—including Hamid’s consistent

reports of chronic head and face pain, corroborated by his family members and co-workers; the

numerous treatment options he pursued, including consulting specialist doctors in at least four

different fields, receiving repeated Botox and allergy injections, and electing to undergo multiple

surgical interventions; the uniform conclusion of his treating physicians that his reports of

symptoms were credible; and the grant of Social Security Disability Insurance on essentially the

same medical record—Hamid has met his burden to show that he was unable to perform his job

as an Enterprise Sales Manager at Bank of America.

                                                 III




                                                  26
         Case 3:20-cv-01601-VC Document 42 Filed 02/05/21 Page 27 of 27




       Hamid’s motion for judgment is granted, and MetLife’s cross-motion for judgment is

denied. The record shows that Hamid’s medical issues prevented him from working at his job as

of October 1, 2018. MetLife is thus ordered to pay Hamid STD benefits and the first 24 months

of LTD benefits as provided for in the plan. Because MetLife has not yet considered a claim for

LTD benefits beyond the first 24 months (which involves an assessment of whether Hamid’s

disability prevents him from working in “any gainful occupation” rather than just his own

occupation), the Court expresses no opinion on that issue. A separate judgment will be entered in

Hamid’s favor, and any motion for costs and attorneys’ fees is due within 14 days of entry of that

judgment.

       IT IS SO ORDERED.

Dated: February 5, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                               27
